 

Exhibit 10.10

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (the “Agreement”) is made effective as of the 18th
day of August, 2015 (the “Effective Date”) among Hand MD, LLC, a California
limited liability company (“Seller”); Kara Harshbarger, Alex Khadavi and Afshin
Shargani (each a “Principal Owner”); Synergy CHC Corp., a Nevada corporation
(“Synergy”); and Hand MD Corp., a Delaware corporation (“Hand MD”). Hand MD,
Synergy, Principal Owners and Seller are sometimes referred to collectively as
the “Parties” and individually as a “Party”.

 

BACKGROUND

 

A. Seller is engaged in the business of developing, manufacturing, and selling
skincare, nail care and nail polish products (the “Products”) (the Products and
the business related to the Products is collectively the “Seller Business”).

 

B. The Principal Owners, either directly or indirectly, collectively own all of
the equity of Seller.

 

C. Seller holds all right, title and interest in and to all Intellectual
Property used in the Seller Business.

 

D. Seller wishes to contribute the Intellectual Property, together with certain
other assets, to Hand MD under the terms and conditions set forth below in
exchange for shares of the capital stock of Hand MD. Hand MD will be jointly
owned by Synergy and Seller.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows:

 

1. Definitions.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of such
Person;

 

“Assigned Contracts” means all contracts, licenses, instruments, obligations,
promises, undertaking, and equipment leases and other agreements, whether
written or oral, which are used in, support the production and sale of the
Products or are related to the Seller Business;

 

“Closing” means the consummation of the transactions contemplated by this
Agreement;

 

“Files and Records” shall mean all files and records, whether in hard copy or
digital, electronic, data, magnetic or other format, of Seller relating to or
used in connection with the Seller Business or otherwise relating to the
Contributed Assets;

 

 

 

 

“Intellectual Property” means all intellectual property rights whether
protected, created or arising under the laws of the United States or any other
jurisdiction, including the following: (i) patents and patent applications; (ii)
trademarks and service marks, including all applications and registrations and
goodwill related to the foregoing; (iii) copyrights, including all applications
and registrations related to the foregoing (including, without limitation, for
all designs); (iv) Internet domain names; (v) telephone numbers, electronic mail
addresses and social media accounts and registrations, including but not limited
to accounts and registrations with Facebook, LinkedIn, Twitter, and other
similar services; and (vi) trade secrets, know-how, ideas, creative works,
inventions, discoveries, methods, processes, technical data, specifications,
research and development information, technology, software or computer programs,
and data base.

 

“IP Assets” has the meaning set forth in Section 5;

 

“Knowledge of Seller” or “Seller’s Knowledge” or a similar phrase means, with
respect to any matter, the actual knowledge of the members, officers or managers
of Seller or the Principal Owners, or facts regarding such matter which
reasonably should have been known by such persons after making a diligent
inquiry with respect to such matter;

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, any other
unincorporated organization or government;

 

“Transaction Documents” means this Agreement, the Bill of Sale, the IP
Assignment Agreement, and the other exhibits and schedules hereto and thereto,
and all other agreements, instruments, certificates and other documents to be
entered into or delivered by any Party in connection with the transactions
contemplated to be consummated pursuant to any of the foregoing.

 

2. Contribution of Assets. In exchange for the issuance of the Hand MD
Securities (as defined below), Seller hereby grants, conveys, assigns, transfers
and delivers to Hand MD all rights, title and interest in and to all of its
intellectual property assets, including, without limitation, those specific
assets set forth on Exhibit A attached hereto, and its Files and Records
(collectively, the “Contributed Assets”).

 

3. Issuance of Hand MD Securities. In exchange for the contribution of the
Contributed Assets and Seller’s execution of this Agreement, Hand MD hereby
agrees to issue to Seller 1,000,000 shares of its Common Stock (the “Hand MD
Securities”), representing fifty percent (50%) of Hand MD’s issued and
outstanding capital stock on a fully-diluted basis as of the Closing.

 

4. Hand MD Representations. Hand MD hereby represents and warrants to Seller as
follows:

 

(a) Corporate Organization. Hand MD is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority and all necessary governmental authority to
own, operate or lease the properties that it purports to own, operate or lease
and to carry on its businesses as now conducted.

 

(b) Authorization and Validity of Agreement. Hand MD has all requisite power and
authority to enter into the Transaction Documents and to carry out its
obligations thereunder. The execution and delivery of the Transaction Documents
and the performance of Hand MD’s obligations thereunder have been duly
authorized by all necessary company action by Hand MD, and no other proceedings
on the part of Hand MD are necessary to authorize such execution, delivery and
performance. Each of the Transaction Documents has been duly executed by Hand MD
and constitutes its valid and binding obligation, enforceable against it in
accordance with its terms.

 

2

 

 

(c) No Conflict or Violation. The execution, delivery and performance by Hand MD
of the Transaction Documents (i) does not and will not violate or conflict with
any provision of the organizational documents of Hand MD (ii) does not and will
not violate any provision of law, rule or regulation, or any order, judgment or
decree of any court or other governmental or regulatory authority; (iii) does
not violate or will not result in a breach of or constitute (with due notice or
lapse of time or both) a default under, or give rise to any acceleration of
remedies or any right of termination under, any contract, or other agreement or
instrument to which Hand MD is a party.

 

5. Seller Representations. Seller and each of the Principal Owners hereby
jointly and severally represent and warrant as follows:

 

(a) Organization. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
The members of Seller do not, whether in their individual capacities or through
any other entity, engage in any other business that competes with the Seller
Business.

 

(b) Qualification to Do Business. Seller has the requisite power and authority
and all necessary governmental authority to own, operate or lease the
Contributed Assets, and is in good standing in each jurisdiction where the
character of its assets owned, operated or leased or the nature of its
activities makes such qualification necessary.

 

(c) Authorization and Validity of Agreement. Seller and the Principal Owners
each have all requisite power and authority to enter into the Transaction
Documents and to carry out their obligations thereunder. The execution and
delivery of the Transaction Documents and the performance of Seller’s and the
Principal Owners’ obligations thereunder have been duly authorized by all
necessary corporate or member action of Seller, and no other proceedings on the
part or in respect of Seller or the Principal Owners is necessary to authorize
such execution, delivery and performance. The Transaction Documents have been
duly executed by Seller and the Principal Owners and constitute valid and
binding obligations, enforceable against Seller and the Principal Owners in
accordance with their respective terms.

 

(d) No Conflict or Violation. The execution, delivery and performance by Seller
and the Principal Owners of the Transaction Documents does not and will not
(a)(i) conflict with or result in a breach of the terms, conditions, or
provisions of, (ii) constitute a default under (whether with or without the
passage of time, the giving of notice or both), (iii) give any third party the
right to modify, terminate or accelerate any obligation under, (iv) result in a
violation of, or (v) require any consent, exemption or other action by or notice
or declaration to, or filing with, any third party of any government entity
pursuant to (A) any organizational documents of Seller; (B) any provision of
law, rule or regulation, or any order, judgment or decree of any court or other
governmental or regulatory authority; (C) any contract, lease, sublease,
occupancy agreement, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which Seller is a party or by
which Seller is bound or to which any of Seller’s properties or assets is
subject; or (D) the Assigned Contracts or other rights, agreements or licenses
constituting the Contributed Assets; or (b) otherwise interfere in any material
manner with the operation of the Seller Business or the Contributed Assets or
have any material adverse effect thereon.

 

(e) QVC Statements. Attached hereto are financial statements regarding sale of
the Products on QVC. The statements are complete and correct and accurately
reflect sales of the Products.

 

3

 

 

(f) Absence of Undisclosed Liabilities; Indebtedness. Seller has no indebtedness
or liability, absolute or contingent, involving, affecting or relating to the
Seller Business, the Contributed Assets, or the transactions contemplated by the
Transaction Documents.

 

(g) Intellectual Property.

 

i.“IP Assets” means all of the following materials owned or licensed by Seller
with respect to the Seller Business: (A) all Intellectual Property used in the
Seller Business, including, but not limited to, the proprietary formulas for the
Products; (B) all domain names used by the Seller Business; (C) all the content
on and accessible through the websites associated with such domain names; and
(D) the entire Seller Business marketing database consisting of all available
customer information and all marketing, advertising and promotional materials,
including logos, colors, videos, booklet designs, catalogs, solicitations, email
templates, advertisements and all other Seller Business marketing materials
(whether in draft or final form).     ii.Exhibit A lists all patented,
registered, applied-for, and other Intellectual Property used in the Seller
Business, and all Intellectual Property of Seller licensed to any third Person
(collectively, the “Business Intellectual Property”), including the registration
and application information, date of application or issuance and relevant
jurisdiction as to each, and whether or not the Business Intellectual Property
is owned or licensed. Business Intellectual Property that is licensed by Seller
from a third party is “Licensed Intellectual Property”).     iii.Seller owns all
right, title and interest in and to, or has a valid and enforceable license to
use, all IP Assets, Business Intellectual Property, and the Licensed
Intellectual Property, free and clear of all liens, and all patented or
registered Business Intellectual Property is valid and enforceable. Seller has
taken commercially reasonable steps to maintain the confidentiality of all
information that constitutes a trade secret of the Seller Business. Seller has
the valid right to transfer the Intellectual Property included in the
Contributed Assets to Hand MD as contemplated hereunder.     iv.(a) the conduct
of the Seller Business, including the delivery and distribution of the Products
has not infringed and does not infringe on any Intellectual Property or any
other proprietary rights of any individual or entity, including but not limited
to the rights of privacy or publicity; (b) no Person is infringing, violating or
misappropriating any Business Intellectual Property; (c) Seller has not taken
any action, or failed to take any action, during prosecution of any application
that could reasonably be expected to result in the invalidation or
unenforceability of any registered Business Intellectual Property; (d) Seller is
not currently a party to any pending suit, claiming any alleged infringement or
misappropriation of any Business Intellectual Property; (e) Seller has not
received within the prior three (3) years any written notice, and is not
currently a party to any pending suit, claiming any alleged infringement or
misappropriation of the Intellectual Property rights of other Persons with
respect to its or their use of Intellectual Property or the Products; (f) Seller
has not entered into any contract that includes a forbearance to sue or
settlement contract with respect to any Intellectual Property; and (g) Seller
has not received any written notice of any claim within the prior three (3)
years, and is not currently a party to any pending suit, which challenges the
validity or enforceability of, Seller’s ownership of or right to use, any
Intellectual Property (excluding, for clarity, office actions) or the Products.
Seller has secured and has in place a policy to secure valid written
confidentiality contracts and assignments of Intellectual Property from all
consultants, contractors, employees and customers who contribute or have
contributed to the creation, conception, reduction to practice or other
development of any Intellectual Property developed on behalf of Seller.

 

4

 

 

(h) Compliance with Law. The manufacture and sale of the Products, the operation
of the Seller Business, and the business of Seller has been conducted in
material compliance with all applicable laws and other requirements of all
courts and other governmental or regulatory authorities having jurisdiction over
the Seller and its assets, properties and operations. Seller has not received
notice of any violation (or possible violation) of any such law or other legal
requirement, and the Seller is not in default with respect to any order, writ,
judgment, award, injunction or decree of any federal, state or local court or
governmental or regulatory authority, applicable to Seller, the Seller Business,
or the Contributed Assets. Without limiting the foregoing, Seller has not
received any warning letter or untitled letter, report of inspectional
observations, including FDA Form 483s, establishment inspection reports, notices
of violation, clinical holds, enforcement notices or other documents from the
FDA or any other similar governmental entity or any institutional review board
or independent ethics committee alleging a lack of material compliance by
Company with any laws. No “bulk sales” or similar law applies to the
transactions contemplated by this Agreement. Seller holds all permits required
for the conduct of the Seller Business and the ownership of its properties.

 

(i) Litigation. There are no claims, actions, suits, proceedings, complaints or
investigations pending or, to the Knowledge of the Seller, threatened, before
any federal, state, provincial or local court or governmental or regulatory
authority, domestic or foreign, or before any arbitrator of any nature, brought
by or against the Seller or any of its members, managers, officers, directors,
employees, agents or Affiliates involving, affecting or relating to Seller, any
member or manager of Seller, the Seller Business, the Contributed Assets, or the
transactions contemplated by the Transaction Documents.

 

(j) Assigned Contracts. Each contract assigned to Hand MD is valid, binding and
enforceable against the parties thereto in accordance with its terms, and in
full force and effect on the date hereof, except as may be limited by applicable
bankruptcy, insolvency, moratorium or similar laws of general application
relating to or affecting creditors’ rights generally and except for the
limitations imposed by general principles of equity. Each Assigned Contract will
remain in full force and effect without penalty in accordance with its terms
upon consummation of the Closing. Seller has performed all payment and other
obligations required to be performed by it to date hereunder, and is not in
default or delinquent in performance, status or any other respect (claimed or
actual) in connection with, any Assigned Contract, and, to the Knowledge of the
Seller, no event has occurred which, with due notice or lapse of time or both,
would constitute such a default. To the Knowledge of Seller, no other party to
any Assigned Contract is in default in respect thereof, and, to the Knowledge of
Seller, no event has occurred which, with due notice or lapse of time or both,
would constitute such a default. There is no breach or cancellation or
anticipated breach or cancellation by the other parties to any Assigned
Contract.

 

5

 

 

(k) Title to Contributed Assets. Seller has good and valid title to, or a valid
leasehold interest in, the Contributed Assets, free and clear of all liens.

 

(l) Product and Service Warranties; Adverse Events. Seller has made no express
warranty or guarantee to any customer as to services or goods provided by
Seller. There is no pending or, to the Knowledge of Seller, threatened claim
alleging any breach of any warranty or guarantee. There have not been any
adverse events with respect to the Products of the Seller Business.

 

(m) Clients and Vendors. Seller maintains commercially reasonable relations with
each of its clients and vendors, and no event has occurred that could materially
and adversely affect Seller’s relations with any client or vendor.

 

(n) Status. Seller and the Principal Owners each represent and warrant that (a)
it has had an opportunity to discuss the business, management and financial
affairs of Hand MD, has had access to, the management of Hand MD, and has had
the opportunity to review any other information requested by Seller, and (b)
Hand MD will be relying upon Seller’s and the Principal Owners’ representations
and warranties set forth herein in offering the Hand MD Securities to it. Seller
and the Principal Owners further each represent and warrant that: (i)(A) it has
adequate net worth and means of providing for its current needs and possible
contingencies to sustain a complete loss in the Hand MD Securities, and has no
need for liquidity of the Hand MD Securities; (B) it recognizes that ownership
of the Hand MD Securities involves substantial risks, including a risk of total
loss of the value of the Hand MD Securities, and has taken full cognizance of
and understands all of the risk factors related to the ownership of the Hand MD
Securities; and (C) it has sufficient knowledge and experience in business and
investments, including financial, business and tax matters, to be capable of
evaluating the merits and risks of ownership in Hand MD and making an informed
decision about ownership in Hand MD; or (ii) is an “accredited investor” as such
term is defined in Rule 501 of Regulation D.

 

(o) Acquisition for Own Account. This Agreement is made with Seller and the
Principal Owners in reliance upon such parties’ representations Hand MD, which
by its execution hereof Seller and the Principal Owners hereby confirm, that the
Hand MD Securities to be received by it will be acquired for investment for
Seller’s own account, not as a nominee or agent, and not with a view to the sale
or distribution of any part thereof, and that it has no present intention of
selling, granting participation in, or otherwise distributing the same. By
executing this Agreement, Seller further represents that it does not have any
contract, undertaking, agreement, or arrangement with any person to sell,
transfer or grant participations to such person, or to any third person, with
respect to the Hand MD Securities.

 

(p) No Intention to Distribute. Seller and the Principal Owners understand that
the Hand MD Securities have not been registered under the Securities Act of
1933, as amended (the “1933 Act”) on the grounds that the sale provided for in
this Agreement and the issuance of securities hereunder is exempt from
registration under the 1933 Act, and that Hand MD’s reliance on such exemption
is predicated in part on the representations set forth herein. Sellers and the
Principal Owners realize that the basis for the exemption may not be present if,
notwithstanding such representations, Seller has in mind merely acquiring the
Hand MD Securities for a fixed or determined period in the future, or for a
market rise, or for sale if the market does not rise. Seller and the Principal
Owners do not have any such intention.

 

(q) No Registration. Seller and the Principal Owners understand that the Hand MD
Securities may not be sold, transferred or otherwise disposed of without
registration under the 1933 Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Hand MD Securities
or an available exemption from registration under the 1933 Act, the Hand MD
Securities must be held indefinitely. In particular, Seller and the Principal
Owners are aware that the Hand MD Securities may not be sold pursuant to Rule
144 promulgated under the 1933 Act unless all of the conditions of that Rule are
met. Among the conditions for use of Rule 144 may be the availability of current
information to the public about Hand MD. Seller and the Principal Owners
represent that, in the absence of an effective registration statement covering
the Hand MD Securities, it will sell, transfer, or otherwise dispose of such
shares only in a manner consistent with its representations set forth herein and
the Bylaws of Hand MD, as the same may be amended from time to time.

 

6

 

 

(r) Restrictions on Transfer. Seller agrees that in no event will it make a
transfer or disposition of any of the Hand MD Securities (other than pursuant to
an effective registration statement under the 1933 Act, or Rule 144 sale in
compliance with the terms of such Rule or, to Hand MD’s reasonable satisfaction,
pursuant to an exemption from the 1933 Act), unless and until (i) Seller shall
have notified Hand MD of the proposed disposition and shall have furnished Hand
MD with a statement of the circumstances surrounding the disposition, and (ii)
if requested by Hand MD, at the expense of Seller or transferee, it shall have
furnished to Hand MD an opinion of counsel, reasonably satisfactory to Hand MD,
to the effect that such transfer may be made without registration under the 1933
Act.

 

(s) No representation or warranty by Seller or the Principal Owners contained in
this Agreement, and no statement contained in the Disclosure Schedules or any
other document, certificate or other instrument delivered to or to be delivered
by or on behalf of Seller or the Principal Owners pursuant to this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state any material fact necessary, in light of the circumstances
under which it was or will be made, in order to make the statements herein or
therein not misleading. Seller does not have Knowledge of any fact that has
specific application to Seller (other than general economic or industry
conditions) and that may materially adversely affect the Contributed Assets,
that has not been set forth in this Agreement or the Disclosure Schedules.

 

6. Execution and Delivery of Instruments. In addition to any other documents to
be delivered under other provisions of this Agreement, on the Effective Date the
Parties will execute and deliver (a) the IP Assignment Agreement, in
substantially the form attached hereto as Exhibit B (the “IP Assignment
Agreement”), and (b) a bill of sale substantially in the form attached hereto as
Exhibit C (the “Bill of Sale”). Following the Effective Date, Seller agrees to
duly execute and deliver or cause to be executed and delivered all instruments
of sale, conveyance, transfer and assignment, and all notices, releases,
acquittances and other documents that may be necessary to more fully grant,
convey, transfer and assign, and deliver to, and vest in, Hand MD the
Contributed Assets hereby granted, conveyed, transferred and assigned.

 

7. Post-Closing Matters. Seller shall preserve and maintain its organizational
existence and remain in good standing for a period of at least twenty-four (24)
months after the Effective Date. As soon as practicable after the Effective
Date, Seller shall take all action necessary to remove all Product and Seller
names and logos and color schemes and any other Intellectual Property or IP
Assets from their respective signage at all locations, letterhead, stationary,
advertising, websites and other marketing materials and other content available
for viewing by the public, and will change its name with the California
Secretary of State and all other jurisdictions in which Seller has made
registrations to transact business, and any other registrations and/or name
filings such that Seller’s name does not include the words “Hand MD” or any
derivative thereof, or any name which sounds or looks similar thereto, or any
trademarks or trade names used in the Seller Business, and Seller shall
otherwise cease to use such names for all purposes, other than as necessary for
the winding up of its business affairs.

 

7

 

 

8. Noncompetition, Nonsolicitation and Nondisparagement.

 

(a) Noncompetition. Seller and the Principal Owners each acknowledge that (i)
Hand MD and Synergy would not have entered into this Agreement but for the
agreements and covenants contained in this Section 8; and (ii) the agreements
and covenants contained in this Section 8 are reasonable and appropriate in
scope; (iii) the Seller Business is worldwide in scope; and (iv) the business of
Hand MD is worldwide in scope. To induce Hand MD to enter into this Agreement,
each of Seller and the Principal Owners covenants and agrees that during the
period commencing on the Effective Date and ending on the fifth (5th)
anniversary of the Effective Date (the “Restricted Period”), Seller, the
Principal Owners and their respective Affiliates shall not, directly or
indirectly, (A) engage in any business or activity that competes with the Seller
Business; (B) render any services to any Person for use in competing with Hand
MD in connection with the Seller Business; (C) have an interest in any Person
engaged in any business that competes with Hand MD in connection with the Seller
Business, in any capacity, including, without limitation, as a shareholder,
officer, director, principal, agent, trustee or consultant or any other
relationship or capacity; provided, however, Seller or any of the Principal
Owners may own, solely as an investment, securities of any Person which are
publicly traded if Seller or such Principal Owner, as the case may be (I) is not
a controlling Person of, or a member of a group which controls, such Person and
(II) does not own two percent (2%) or more of any class of securities of such
Person; or (D) interfere with business relationships (whether formed heretofore
or hereafter) between Hand MD or any of its Affiliates and customers, suppliers
or prospects of the Seller Business. For purposes of this Section 8(a), with
respect only to Alex Khadavi, the “Seller Business” shall be defined as the
business of developing, manufacturing, and selling hand care, nail care and nail
polish products.

 

(b) Employees of the Business. During the Restricted Period, Seller, the
Principal Owners and their respective Affiliates shall not, directly or
indirectly, (i) solicit or encourage any employee or consultant performing
services in connection with the Seller Business to leave the employment or
retention of Hand MD or any of its Affiliates, or (ii) hire any such employee or
consultant who was performing services in connection with the Seller Business
and who has left the employment or retention of Hand MD or any of its Affiliates
within one (1) year of the termination of such employee’s employment or
consultant’s retention with Hand MD or any of its Affiliates.

 

(c) Customers of the Business. During the Restricted Period, Seller, its
employees, officers, directors, the Principal Owners, and their respective
Affiliates shall not (i) persuade or attempt to persuade any customer,
prospective customer, client, prospective client, supplier or vendor of Hand MD
or any of its Affiliates not to hire or do business with Hand MD or any of its
Affiliates or any successor thereto; (ii) solicit for himself or any Person
other than Hand MD or any of its Affiliates, the business of any Person who is a
customer, client, supplier or vendor of Hand MD or any of its Affiliates, or was
its customer or supplier within two (2) years prior to the time of such
solicitation to the extent that such business is similar to the business
conducted by such customer or supplier with Hand MD.

 

(d) Confidential Information. From and after the Closing, Seller, its members,
employees, officers, managers, the Principal Owners and their respective
Affiliates shall keep secret and retain in strictest confidence, and shall not
use for the benefit of itself or others, all confidential matters relating to
the Seller Business or Hand MD and its Affiliates, including, but not limited
to, “know how”, trade secrets, customer lists, supplier lists, details of
consultant and employment contracts, pricing policies, operational methods,
marketing plans or strategies, product development techniques or plans, business
acquisition plans, technical processes, designs and design projects, processes,
inventions, software, source codes, object codes, systems documentation and
research projects and other business affairs (“Confidential Information”), and
shall not disclose them to anyone outside of Hand MD and its Affiliates;
provided, however, this covenant shall not apply to any information which is or
becomes generally available to the public other than as a result of disclosure
by the Seller, the Principal Owners or their respective Affiliates. Seller, the
Principal Owners and their respective Affiliates may disclose Confidential
Information if required to do so in any legally required government or
securities filings, legal proceedings, subpoena, civil investigative demand or
other similar process; provided, that Seller (A) provides Hand MD with prompt
notice of such required disclosure so that Hand MD may attempt to obtain a
protective order, (B) cooperates with Hand MD, at Hand MD’s expense, in
obtaining such protective order, and (C) only discloses that Confidential
Information which it is absolutely required to disclose as advised by counsel.

 

8

 

(e) Nondisparagement. After the Effective Date, Seller and the Principal Owners
will not disparage Hand MD, any of Hand MD’s Affiliates or any of such parties’
shareholders, directors, officers, employees or agents.

 

(f) Tolling of Covenant Periods. The Restricted Period provided in this Section
8 shall not include and shall be extended beyond, any time during which a party
is failing to comply with any provision of this Section 8 with respect to such
party.

 

(g) Blue Penciling. If any term or other provision of this Section 8 is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Section 8 shall nevertheless remain in
full force and effect. Upon determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to, or the arbitrator making such a determination shall,
modify this Section 8 so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

9. Indemnification.

 

(a) Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.

 

(b) Indemnification by Seller. Seller shall defend, indemnify and hold harmless
Synergy, its affiliates and their respective stockholders, directors, officers
and employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys’ fees and
disbursements, arising from or relating to:

 

i.any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder; or
     ii.any breach or non-fulfillment of any covenant, agreement or obligation
to be performed by Seller pursuant to this Agreement or any document to be
delivered hereunder.

 

9

 

 

(c) Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, Synergy shall promptly provide written notice of such
claim to Seller. In connection with any claim giving rise to indemnity hereunder
resulting from or arising out of any action by a person or entity who is not a
party to this Agreement, Seller, at its sole cost and expense and upon written
notice to Synergy, may assume the defense of any such action with counsel
reasonably satisfactory to Synergy. Synergy shall be entitled to participate in
the defense of any such action, with its counsel and at its own cost and
expense. If Seller does not assume the defense of any such action, Synergy may,
but shall not be obligated to, defend against such action in such manner as it
may deem appropriate, including, but not limited to, settling such action, after
giving notice of it to Seller, on such terms as Synergy may deem appropriate and
no action taken by Synergy in accordance with such defense and settlement shall
relieve Seller of its indemnification obligations herein provided with respect
to any damages resulting therefrom. Seller shall not settle any action without
Synergy’s prior written consent (which consent shall not be unreasonably
withheld or delayed).

 

10. Severability. In the event that any part of this Agreement is declared by
any court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.

 

11. Governing Law; Jurisdiction. This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws thereof.
The Parties hereto irrevocably consent to the exclusive jurisdiction of, the
federal and state courts of the State of Delaware located in Wilmington,
Delaware for such purpose.

 

12. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the Party to whom notice is to be
given, or (ii) on the day of delivery by Federal Express or similar overnight
courier or the Express Mail service maintained by the U.S. Postal Service, to
the Party as follows:

 

  If to the Seller or any Principal Owner: Hand MD, LLC     12121 Wilshire
Boulevard #1012     Los Angeles, CA 90025     Attention: Advanced Skin and Care
        Copy to: Klehr Harrison Harvey Branzberg LLP     1835 Market Street,
Suite 1400     Philadelphia, PA 19103     Attention: William W. Matthews, III  
      If to Hand MD: Hand MD Corp.     865 Spring Street     Westbrook, ME 04092
    Attention: President         Copy to: Wyrick Robbins Yates & Ponton LLP    
4101 Lake Boone Trail, Suite 300     Raleigh, North Carolina 27607    
Attention: Zachary R. Bishop

 

10

 

 

Any Party may change its address for the purpose of this Agreement by giving the
other Party written notice of its new address in the manner set forth above.

 

13. Execution of Documents; Counterparts; Delivery by Facsimile or E-Mail. Each
party agrees to execute all documents necessary to carry out the purpose of this
Agreement and to cooperate with each other for the expeditious filing of any and
all documents and the fulfillment of the terms of this Agreement. This Agreement
may be executed in any number of counterparts with the same effect as if all
parties hereto had signed the same document. All counterparts shall be construed
together and shall constitute one agreement. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, to the extent signed and delivered by facsimile
transmission or email (in PDF format), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

 

14. Successors and Assigns. Any Party hereto may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Parties hereto; provided that this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of the Parties hereto.

 

15. Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the Parties hereto, or in the
case of a waiver, by the Party waiving compliance. Any waiver by any Party of
any condition, or of the breach of any provision, term, covenant, representation
or warranty contained in this Agreement, in any one or more instances, shall not
be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

 

16. Entire Agreement. This Agreement, the Exhibits and schedules hereto contain
the entire understanding between the Parties hereto with respect to the
transactions contemplated hereby and thereby and supersede and replace all prior
agreements and understandings, oral or written, with regard to such
transactions. All schedules and exhibits hereto and any documents and
instruments delivered pursuant to any provision hereof are expressly
incorporated herein and made a part of this Agreement as fully as though
completely set forth herein. This Agreement shall only be binding on the Parties
hereto upon execution and delivery of this Agreement by each of the Parties.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

11

 

 

IN WITNESS WHEREOF, each of the undersigned parties has duly executed this
Contribution Agreement, effective as of the date first set forth above.

  

  HAND MD, LLC         By: /s/ Kara Harshbarger   Name: Kara Harshbarger  
Title: President         HAND MD CORP.         By: /s/ Jack Ross   Name: Jack
Ross   Title: President         SYNERGY CHC CORP.       By: /s/ Jack Ross   
Name: Jack Ross   Title: CEO       /s/ Kara Harshbarger   Kara Harshbarger      
/s/ Alex Khadavi   Alex Khadavi       /s/ Afshin Shargani   Afshin Shargani

 

12

 

 